



Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 1 of 17







Regulation S Distribution Agreement and Instruction of Escrow

Document Contents:



1.     Regulation S Distribution Agreement
2.     Addendum “A” - Distribution of Funds
3.     Addendum “B” - Transfer Agent Confirmation Letter



--------------------------------------------------------------------------------

































Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 2 of 17




Regulation S Distribution Agreement and Instruction of Escrow made and entered
in multiple parts this Wednesday, May 31, 2006 by and between:

Material Technologies, Inc. (MTNA)
11661 San Vicente Boulevard
Suite 707
Los Angeles, CA 90049
Phone: 310-208-5589
Fax: 310-473-3177



(Herein the “Issuer”)


and;

Regulation-S.com, S.A.
Zapote Del Itan, 300e, 300n
San Jose, Costa Rica



(Herein the “Distribution Agent”)

and;

Omega Financial Services
Piedmont Drive
Old Bridge, NJ 08857

(Herein the “Escrow Agent”)

WHEREAS, The Issuer wishes to partake in a distribution and sale of Regulation S
restricted common stock of Issuer, to certain Investors who are not “U.S.
Persons” as defined in Regulation S (the “investors” or “Investors”) pursuant to
this Regulation S Distribution Agreement and Instruction of Escrow (this
“Agreement”); and

WHEREAS, The Distribution Agent intends to privately offer the Regulation S
restricted common stock of the Issuer (the “Shares”) only to Investors or third
party distributors, and only in full compliance with Regulation S, promulgated
under the Securities Act of 1933, as amended (“Regulation S”). The Distribution
Agent intends to sell, in reliance on Regulation S up to three million dollars
($3,000,000.00) worth of Shares in the Issuer at market price, calculated as
laid out in section 2.4 of this Agreement and Addendum A, attached hereto and
made a part hereof;

WHEREAS, pending the sale of shares of the Issuer, the Distribution Agent
desires to deposit funds contributed by the Investors with an Escrow agent;

WHEREAS, The Escrow Agent is willing to accept appointment as Escrow Agent for
only the expressed duties, terms and conditions outlined herein; and

WHEREAS, the Distribution Agent has negotiated an arrangement with one or more
Investors or third party distributors to introduce or arrange for the purchase
of up to three million dollars ($3,000,000.00) worth of Shares in the Issuer and
the Issuer is interested in pursuing this size of a distribution (the
“Distribution”).

WHEREAS, the Distribution Agent shall have to and until May 31st, 2007 (the
“Termination Date”) to purchase or cause to be purchased, in reliance on
Regulation S, up to three million dollars



Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 3 of 17




($3,000,000.00) worth of Shares from the Issuer, at which time this agreement
shall terminate, unless extended in writing by the parties. The Distribution
Agent, Escrow Agent, and Investors understand and agree that the Issuer, in its
sole discretion, may terminate this Agreement by providing the Distribution
Agent with a written notice thirty (30) days prior to the desired termination
date (the “Early Termination Date”). In the event this agreement is terminated
prior to the Termination Date, Issuer agrees to honor all sales made prior to
the Early Termination Date.

NOW, THEREFORE, in consideration of the premise and agreements set forth herein,
the parties hereto agree as follows:


1. Consideration    1.1. Each party hereto recognizes and agrees that this
Escrow Agreement is fully supported by the consideration recited herein; and,
independently, by the mutual covenants and promises hereto.    2.  Purposes of
Escrow and Description of Deposits.    2.1. The purpose of this Escrow is to
create a depositary account with a recognized international bank for the receipt
and safe keeping of funds during the term of a share purchase agreement between
the Distribution Agent and the Investors, the control and administration of
subscription documentation from the Investors, and for the receipt, safe keeping
and distribution of the Distribution Agent’s share certificates. The Escrow
Agent reserves the right to contract third party agents or companies of suitable
character and description if necessary to perform the escrow functions in the
best interests of all parties. Any party contracted by the Escrow Agent for this
purpose shall be subject to the terms and conditions outlined in this agreement.
   2.2. The Distribution Agent shall cause the payment of the funds necessary to
purchase the Shares and cause the delivery of such funds to the Escrow Agent by
wire transfer.    2.3. Escrow Agent shall deposit such funds in a firm escrow
account until disbursements are made according to the terms of this agreement.
   2.4. The Distribution Agent shall provide any information necessary to
identify the Investors, including, but not, limited to, their legal names to be
shown on all Share Certificates, their addresses, and Country of residence, and
number of shares purchased.  For all Shares purchased, the Escrow Agent shall
first remit to Issuer a per share amount equal to thirty seven and a half
percent (37.5%) of the closing bid price on the day prior to the Trade Date, but
in no event less than $0.05 per share (the “Purchase Price”).    2.5. It is
understood that any funds paid by the Investor for the Shares in excess of the
Purchase Price shall be paid by the Escrow Agent to the Distribution Agent and
any finders when such sales are settled.          2.5.1.

> The trade date (“Trade Date”) is the date the Distribution Agent actually
> accepts an order for the purchase of all or any portion of the Shares from an
> Investor. Distribution Agent shall cause information about the number of
> shares so sold and the information described above pertaining to the Investors
> to be delivered to the Escrow Agent.






Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 4 of 17






      2.5.2.

> Distribution Agent shall not be responsible to pay any finders or other
> parties any commissions for the sale of the Shares hereunder, other than as
> specifically agreed to by Distribution Agent under a separate written
> agreement.

   3. Compliance with Regulation S    3.1. The Distribution Agent warrants that
the Shares shall not be sold to any person that is, or could be expected to be a
“U.S. Person” as such term is defined in Regulation S, promulgated under the
Securities Act of 1933, as amended (“Regulation S”). Distribution Agent and
Escrow Agent shall strictly comply, in all respects, with Regulation S, and
Distribution Agent will provide any and all required notices and information to
each Investor of Shares.    3.2. Neither the Distribution Agent nor any person
acting on its behalf has engaged, nor will engage, in any directed selling
efforts to a U.S. Person with respect to the Shares and the Distribution Agent
and any person acting on its behalf have complied and will comply with the
“offering restrictions” requirements of Regulation S under the Securities Act.
   3.3. The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.    3.4. Distribution Agent shall provide evidence to the
Escrow Agent, and the Issuer upon request, that each Investor of the Shares
(Investor) is not a U.S. Person and is not acquiring the securities for the
account or benefit of any U.S. Person.    3.5. In addition, the Investor must
agree in writing not to resell such shares except in accordance and full
compliance with the provisions of Regulation S, including without limitations
Rules 901 through 905 and preliminary notes, pursuant to registration under the
Securities Act, or pursuant to an available exemption from registration; and
must further agree not to engage in hedging transactions with regard to such
securities. All parties, including, the Investor, acknowledge, and in the case
of Investor, will be informed by Distribution Agent, that any failure to comply
with this restriction is a violation of United States federal securities laws.
   3.6. Distribution Agent shall send a confirmation or other notice to the
Investor in physical or electronic format stating that the Investor is subject
to the restriction on offers and sales of these Shares as set forth in
Regulation S. Share certificates issued to the Investors shall bear a legend
indicating that the Shares are subject to the restrictions of Regulation S as
outlined in section 5.1.1 of this agreement.    4. Delivery of shares to
Investors    4.1. At the end of each week, and as funds are received by the
Escrow Agent from the Investors, the Escrow Agent shall notify the Issuer of the
amount of shares and the names of the shareholders to be placed on the
certificates to be delivered to the Escrow Agent for further distribution. Upon
receipt by Issuer of the applicable Purchase Price, the Issuer shall issue or
cause to be issued, the appropriate number of shares and certificates as
outlined by the Escrow Agent to the Issuer, corresponding to the applicable
Purchase Price received by the Issuer.   





Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 5 of 17




























5. Delivery to Investors    5.1. The Escrow Agent shall provide to the Issuer
the legal names to be shown on all Share Certificates, their addresses, and
Country of residence, and number of shares purchased, as well as any other
documentation required by the Issuer to issue the certificate in a legal and
compliant manner.          5.1.1.

> Each certificate representing the Shares shall have the following legend:
> 
> THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
> SECURITIES ACT OF 1933 AND ARE RESTRICTED SECURITIES AS DEFINED UNDER
> REGULATION S AND CANNOT BE TRADED IN THE UNITED STATES FOR A PERIOD OF 12
> MONTHS FROM DATE OF ISSUE OR FROM DATE OF TERMINATION OF THE OFFERING
> AND REQUIRE WRITTEN RELEASE FROM EITHER THE ISSUING COMPANY OR THEIR ATTORNEY
> PRIOR TO LEGEND REMOVAL AND ISSUANCE OF A NON LEGENDED CERTIFICATE.

   6. Distribution Compliance Period Confirmation    6.1. The Issuer shall cause
to be delivered to the Distribution Agent from the Issuer’s transfer agent, a
written confirmation as to the Distribution Close Date of the Regulation S
Distribution (as defined in Regulation S) as set forth in Addendum “B”.    7.
Registration of Certificates    7.1. Issuer agrees and warrants that Issuer will
perform no action or inaction that may cause the delay or complicate the removal
of the restrictive legend from the Regulation S certificates issued under this
Distribution and the Issuer shall direct its corporate counsel and Transfer
agent to co-operate with all Investors in doing what is necessary in order to
approve the sale of the Shares under Rule 144 of the Securities Act at the one
year anniversary of the issue of the Regulation S certificates provided all such
requested actions and the removal of the legend complies with applicable law.   
8. Use of Funds.    8.1. Issuer warrants that the Use of Funds schedule as
presented to the Distribution Agent is the intended use of funds and that funds
raised through this Distribution of securities will be used substantially in
accordance with this Use of Funds outline, unless otherwise determined by
Issuer’s management to be used in a different manner that benefits the Issuer
and its shareholders. Issuer also agrees that the Distribution Agent may
distribute this use of funds overview in whole or in part, to potential
Investors.    9. Representations by the Escrow Agent, Distribution Agent and
each Investor    9.1. The Escrow Agent and Distribution Agent, as
representatives of the Investors, make representations to the Company, and will
cause each Investor to make representations and warranties in writing to the
Distribution Agent on behalf of the Company, each of the Distribution Agent and
Escrow Agent confirm that the Investor in whose names the certificates are
registered will have filled out and submitted to the Distribution Agent, the
subscription agreement laid out in Addendum “D” of this Agreement.





Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 6 of 17








9.2. The Issuer warrants and agrees that it will uphold and stand behind the
terms, conditions and representations made on behalf of the company to investors
as may be located by the distribution agent and to whom the subscription
agreement is distributed with electronic signature for the company.   
      9.2.1.

> Access to information

         9.2.1.a.

> The Investor, in making the decision to purchase the Shares, has relied upon
> the representations and warranties contained in this Agreement as well as
> independent investigations made by it and/or its representatives. If any. The
> Investor and/or its representatives during the course of this transaction, and
> prior to the purchase of any Shares, has had the opportunity to ask questions
> of and receive answers from the management of the Company concerning the
> business of the Company and has received reports as to the business, assets,
> financial condition, results of operation and liabilities [contingent or
> otherwise] of the Company. Investor has carefully reviewed all filings of the
> Company with the United States Securities and Exchange Commission.

         9.2.2.

> Sophistication and knowledge

            9.2.2.a.

> The Investor and/or its representatives has such knowledge and experience in
> financial and business matters that it can represent itself and is capable of
> evaluating the merits and risks of the purchase of the Shares. The Investor is
> not relying on the Issuer with respect to the tax and other economic
> consideration of investigations of any investment in the Shares, and the
> Investor has relied on the advice of, or has consulted with, only the
> Investor’s own Distribution Agent(s). The Investor represents that it has not
> been organized for the purpose of acquiring the Shares.

         9.2.3.

> Lack of Liquidity

            9.2.3.a.

> The Investor acknowledges that the purchase of the Shares involves a high
> degree of risk and further acknowledges that it can bear the economic risk of
> the purchase of the Shares, including the total loss of its entire investment.
> The Investor acknowledges and understands that the shares may not be sold to a
> U.S. Person [as hereinafter defined] or into the United States for a period of
> one (1) year from the date of purchase and that Investor has no present need
> for liquidity in connection with its purchase of the Shares and must comply in
> all respects with US federal and state of securities laws, particularly with
> respect to any resale of the Shares in any transaction subject to United
> States jurisdiction.

         9.2.4.

> No Public Solicitation

         9.2.4.a.

> The Investor is not subscribing for the Shares as a result of or subsequent to
> any newspaper, magazine or similar media or broadcast over television or
> radio, or presented at any seminar or meeting, or any solicitation of a
> subscription by a person not previously known to the Investor in connection
> with investments in securities generally. Neither the Issuer, Distribution
> Agent, nor the Investor has engaged in any ‘Directed Selling Efforts in the
> U.S.’ as defined in Regulation S promulgated by the Securities and Exchange
> Commission [“SEC”] pursuant to The Securities Act of 1933 [the “Securities
> Act”].







Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 7 of 17




















      9.2.5.

> Authority

            9.2.5.a.

> The Investor has full right and power to enter into and perform pursuant to
> this Agreement and make an investment in the Company, and its Agreement
> constitutes the Investor’s valid and legally binding obligation, enforceable
> in accordance with this terms. The Investor is authorized and otherwise duly
> qualified to purchase and hold the Shares and to enter into this agreement.

         9.2.6.

> Compliance with Local Laws

            9.2.6.a.

> Any resale of the Shares during the ‘distribution compliance period’ as
> defined in rule 902 to Regulation S shall only be made in compliance with
> exemptions from registration afforded by Regulation S.

         9.2.7.

> Regulation S exemption

            9.2.7.a.

> The Investor understands that the Shares are being offered and sold to it in
> reliance on an exemption from the registration requirements of United States
> federal and states securities laws under Regulation S promulgated under the
> Securities Act and that the Issuer is relying upon the truth and accuracy of
> the representations, warranties, agreements, acknowledgments and
> understandings of the Investor.

   10. Miscellaneous    10.1. The parties acknowledge and agree that this
contract does not constitute the creation of a taxable entity or any
partnership. Each of the parties shall be individually responsible for making
required filings, including tax returns, with the respective government entities
in which they are or may be respectively domiciled and/or obligated to pay any
taxes, impounds, or levies which may be assessed to either of them respectively.
The parties shall have no further responsibility or liability to each other or
any third party, other than as set forth in this Agreement.    10.2. This
Agreement shall be binding, individually or collectively, upon and for the
benefit of the parties and their respective successors and assigns for their
mutual advantage or goodwill; provided, however, that no party may assign its
rights or delegate its duties hereunder absent the prior written consent of all
the other parties hereto. In the event of death of any of the parties, the
surviving party(s) agrees that the beneficiaries of the deceased party shall
receive any and all proceeds of this Agreement that would have been earned by
the deceased party under the same terms and conditions as if the party were not
deceased.    10.3. The parties to this Agreement and their respective officers,
principals, directors and agents hereby agree to submit to arbitration any
claims, disputes, and controversies, between them relating to this agreement.
 It is further agreed that such arbitration shall proceed by electronic means or
face to face in accordance with United Nations INCO terms.  Each party shall
bear its own costs and expenses and an equal share of the fees of arbitration.
If both parties deadlock or a decision is not reconciled within 90 days from the
start of arbitration the arbitration may be terminated and the matter
adjudicated in a non United States court of competent jurisdiction.





Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 8 of 17








10.4. This Agreement constitutes the sole agreement of the parties hereto and
supersedes any and all prior understandings between the parties whether written
or oral respecting the subject matter of this Agreement.  This Agreement may be
amended in whole or in part by a memorandum of understanding between the
original parties to this Agreement provided, that such amendment or modification
is reduced to a formal writing and that such memorandum is signed and exchanged
between them and such amendment shall be effective only when signed by all of
the undersigned.    10.5. Signed copies of this Agreement and other related
documents may be transmitted by facsimile or U.S. mail and, upon receipt, shall
be treated as originals and shall be construed as legally binding upon the
parties upon their formal acknowledgement in writing of same.  The parties have
not relied upon any other representations, warranties, collateral agreements or
conditions, which affect this Agreement other than as expressed herein and in
the attached schedules hereto.    10.6. We also hereby accept and acknowledge
that the distribution and financing sources utilized by Distribution Agent or
its nominated organization or with whom they may contract are proprietary and
confidential information of Distribution Agent and shall be contacted by the
Issuer solely for the purpose of this Agreement and the other parties to this
Agreement hereby covenant with the Distribution agent not to approach such
sources or third parties or to deal with them directly or attempt to deal with
them direct or in any way to attempt to circumvent the position of the
Distribution Agent for a period of not less than three  (3) years from the date
signed, unless stated otherwise to extend this Agreement in writing by both
parties after the initial first three years.    10.7. Any notice required to be
given or delivered hereunder by either party to their counterparty may be
effected verbally or in writing and, if verbal, shall be confirmed in writing
within twenty-four hours by facsimile or by overnight mail.  The Parties
official address and telephone numbers for notifications regarding this
Agreement and related transactions are outlined in the commencement of this
agreement.    10.8. The Distribution Agent and its nominated organization(s)
with whom they may contract, acknowledge that the information provided by the
Issuer is confidential and that they at no time shall engage in the Short
Selling of the Issuer’s stock.





[matechsignatures.jpg]















Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 9 of 17






Addendum “A”

USE OF PROCEEDS


TO BE SUPPLIED BY ISSUER AND SIGNED BY COMPETENT AUTHORITY OF THE ISSUER
AND ON ISSUER LETTERHEAD



Dear Sirs,

The following is the intended use of proceeds for all financing received by
Material Technologies (MTNA) Funds received as a result of Regulation S sales
will be substantially used in the following manner:

Growth and Expansion Capital                                                   
x%
          Company intends to utilize about 15% of the raise to fund expanding
its product line

Increase market
penetration                                                       x%
          Here company intends to utilize 20% to increase market penetration
through new verticals

Increase market awareness                                                       
x%
          Here company intends to utilize 10% to bring market awareness to
existing shareholders as well as create a campaign to interest new share holders

Expand sales
effort                                                                      x%
          Company will utilize 10% to expand sales efforts to both national and
international customers

Increase engineering support (sales engineers)                         x%
          Company will utilize 10% to increase engineering support for sales and
new product development

Inventory build up                                                             
            x%
          Company will utilize 35% to build up inventory levels on certain
products and raw materials.

Signed,

/s/ Robert M. Bernstein

President,









Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 10 of 17






Addendum “B”

Distribution of Funds




First funds, as may be forwarded to the parties mentioned herein, shall initiate
within three weeks of the signing of this Agreement. From that time forward,
funds to be distributed under this Agreement shall be distributed on a weekly
basis, subject to receipt of certificates from the issuer from the previous
weeks funds as distributed.

Fee Protection Agreement.

For every dollar received at escrow for each and every tranche of funds received
under the terms of this Agreement, all of the parties to the “Regulation S
distribution Agreement and Instruction of Escrow” to which this addendum is
attached, hereby agree and consent to the distribution of funds to be as
follows:

This distribution of funds shall be in effect in the same percentages for the
duration of this Agreement and extend to any renewals or renegotiations of this
contract for distribution between the Issuer and the Distribution Agent, or in
the event of any circumvention of the Distribution Agent

Fees to be paid per below:

Payment Order Value:



> Issuer
> 
> 37.5 %
> 
> Escrow
> 
> 3.0%
> 
> Distribution agent
> 
> 59.5 %
> 
> TOTAL
> 
> 100 %
> 
>      

The funds as outlined above are payable to the Beneficiaries and their banking
instructions as listed herein. Such payment shall be made via SWIFT/ACH/or Fed
Wire in immediately available funds and in lawful dollars of the United States,
and will be transferred to the below parties without protest, delay or
deductions, and free of any bank charges (other than wire fees), local and
national taxes and liens, to the extent legally permissible.

Total Fee for Issuer:                                               37.5%
Paymaster and Banking Directions:  
Paymaster:
Fee to be received by:
Account Name:
Bank Officer:
Bank Address:
Bank Phone:
Bank Fax:
Routing (ABA):
Account Number:







Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 11 of 17






--------------------------------------------------------------------------------


Total Fee for Escrow:                                             3.0%
To be taken at source



--------------------------------------------------------------------------------


Total Fee for Distribution agent:                           59.5%

INSTRUCTIONS TO BE PROVIDED TO ESCROW AGENT UNDER SEPARATE COVER



--------------------------------------------------------------------------------


This Irrevocable Pay Order is unconditional, transferable, assignable, and
divisible. The Irrevocable Fee Payment will be made to parties mentioned herein
and will be electronically wired (or otherwise directed) to the bank account as
provided for the transaction and extensions.  The fee shall be paid without
protest, delay, or deductions (other than wire transfer fees).

Any previous agreements with the same date(s) and transaction code(s) are null
and void.

This, combined with Addendum “A” is the entire agreement for the above
referenced transaction code.

The Agreement is irrevocable and applies to any renewals, renegotiations or new
contracts that may be undertaken by and between any of the principles for a
period of one ( 1) year unless changes or omissions are agreed by all parties to
this Agreement. It is unconditional, assignable and divisible to beneficiaries,
heirs, and assignees upon written notices to all parties concerned.






























Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 12 of 17






Addendum “C”

Transfer Agent Confirmation Letter

Dear Regulation-S.com

Please accept this letter as validation that stock certificate(s) # ___________
to _________, for _____________ Regulation S restricted shares of the company
_____________________ (____________) (herein the “Company”) trading on the over
the counter bulletin board with a Cusip # 576678 20 5 is currently registered in
the Transfer Agents Log as a current, good and valid certificate.

Please also know that we have it on record and can confirm that the date of the
beginning of the Distribution Compliance Period for this (these) certificates is
______________________ and we see no reason why this (these) certificate(s)
could not be presented for removal of the legend on the one year anniversary of
this date provided that the requirements of Rule 144 are satisfied.


Sincerely

____________________ 
per:

____________________
Transfer Agent Name

























Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 13 of 17






Addendum “D”

LETTER OF REPRESENTATIONS AND AGREEMENT FOR THE PURCHASE OF REGULATION-S
EQUITIES
dated on ______________________ by and between:




_________________________________

(Hereinafter referred to as the “Purchaser”)


AND

Material Technologies Inc

 (Hereinafter referred to as the “Seller”)

WHEREAS, the Purchaser wishes to purchase, and the Company is willing to sell
the number of Shares of the outstanding common stock issued pursuant to the
Regulation “S” of the Company (the “Shares”) from the Company, subject to the
terms and conditions contained in this Agreement. Both the number of share and
the purchase price are as outlined in Article VI, Section 9 of this agreement.

ARTICLE I)                               PURCHASE, SALE AND TERMS OF SHARES



1) The Shares. In consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this agreement,
the Company agrees to sell Shares to the Purchaser in an offshore transaction
negotiated outside the United States (U.S.) and to be consummated and closed
outside the U.S., and the Purchaser agrees to purchase from the Company the
Shares at a per share purchase price as defined in Article VI, Section 9 of this
agreement.    2) Closing and Closing Agreements.  The buyer shall cause to be
delivered, funds in good US currency, as sent to the seller at the payment
co-ordinates outlined in this agreement, after which, the seller shall cause to
be delivered, the shares to the directions outlined by the buyer in the outset
of this agreement.


ARTICLE II)                           REPRESENTATIONS BY THE PURCHASER



1) In order to induce the Company to enter into this Agreement and sell the
Shares to the Purchaser, the Purchaser makes the following representations and
warranties as of the date hereof which statements shall be true and correct as
of the Closing Date hereon:    A) Access to information. The Investor, in making
the decision to purchase the Shares, has relied upon the representations and
warranties contained in this Agreement as well as independent investigations
made by it and/or its representatives. If any. The Investor and/or its
representatives during the course of this transaction, and prior to the purchase
of any Shares, has had the opportunity to ask questions of and receive answers
from the management of the Company concerning the business of the Company and
has received reports as to the business, assets, financial condition, results of
operation and liabilities [contingent or otherwise] of the Company. Investor has
carefully reviewed all filings of the Company with the United States Securities
and Exchange Commission.    B) Sophistication and knowledge. The Investor and/or
its representatives has such knowledge and experience in financial and business
matters that it can represent itself and is capable of evaluating the merits and
risks of the purchase of the Shares. The Investor is not relying on the Issuer
with respect to the tax and other economic consideration of investigations of
any investment in the Shares, and the Investor has relied on the advice of, or
has consulted with, only the Investor’s own Distribution Agent(s). The Investor
represents that it has not been organized for the purpose of acquiring the
Shares.    C) Lack of Liquidity. The Investor acknowledges that the purchase of
the Shares involves a high degree of risk and further acknowledges that it can
bear the economic risk of the purchase of the Shares, including the total loss
of its entire investment. The Investor acknowledges and understands that the
shares may not be sold to a U.S. Person [as hereinafter defined] or into the
United States for a period of one (1) year from the date of purchase and that







Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 14 of 17






Investor has no present need for liquidity in connection with its purchase of
the Shares and must comply in all respects with US federal and state of
securities laws, particularly with respect to any resale of the Shares in any
transaction subject to United States jurisdiction.    D) No Public Solicitation.
The Investor is not subscribing for the Shares as a result of or subsequent to
any newspaper, magazine or similar media or broadcast over television or radio,
or presented at any seminar or meeting, or any solicitation of a subscription by
a person not previously known to the Investor in connection with investments in
securities generally. Neither the Issuer, Distribution Agent, nor the Investor
has engaged in any ‘Directed Selling Efforts in the U.S.’ as defined in
Regulation S promulgated by the Securities and Exchange Commission [“SEC”]
pursuant to The Securities Act of 1933 [the “Securities Act”].     E) Authority.
The Investor has full right and power to enter into and perform pursuant to this
Agreement and make an investment in the Company, and its Agreement constitutes
the Investor’s valid and legally binding obligation, enforceable in accordance
with this terms. The Investor is authorized and otherwise duly qualified to
purchase and hold the Shares and to enter into this agreement.    F) Compliance
with Local Laws. Any resale of the Shares during the ‘distribution compliance
period’ as defined in rule 902 to Regulation S shall only be made in compliance
with exemptions from registration afforded by Regulation S.    G) Regulation
S-Exemption. The Investor understands that the Shares are being offered and sold
to it in reliance on an exemption from the registration requirements of United
States federal and states securities laws under the Regulation S promulgated
under the Securities Act and that the Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Investor set forth herein in order to determine the
applicability of such exemptions and the suitability of the Purchaser to acquire
the Shares. In this regard, the Purchaser represents, warrants and agrees that:

   (i) Purchaser will not sell, transfer or otherwise dispose of any of the
shares, unless they are registered under the Securities Act, or unless they are
sold in a resale to another qualified offshore non-U.S. person in accordance
with the exemption from registration permitted under U.S. securities laws
provided by Regulation-S.    (ii) Any resale of the Shares during the
‘distribution compliance period’ as defined in rule 902 to Regulation S shall
only be made in compliance with exemptions from registration afforded by
Regulation S.    (iii) The Purchaser is not a U.S. Person (as defined below), is
not an affiliate (as defined in Rule 501(b) under the Securities Act) of the
Company and not acquiring the Shares for the account or benefit of a U.S.
Person. For purposes hereof, a “U.S. Person” means any one of the following:

   (a) Any U.S. citizen (b) Any natural person resident in the United States of
America (c) Any Partnership or corporation organized or incorporated under the
laws of the United States of America; (d) Any estate of which any executor or
administrator is a U.S. person; (e) Any trust of which any trustee is a U.S.
person (f) Any Agency or branch of foreign entity located in the United States
of America; (g) Any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person; (h) Any discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary organized, incorporated
or (if an individual) resident in the United States of America; and (i) Any
partnership or corporation if: Organized or incorporated under the laws of any
foreign jurisdiction; and Formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act, unless it is
organized or incorporated, and owned, by accredited investors (as defined in
Rule 510(a) under the Securities Act) who are not natural persons, estates or
trusts. (j) At the time of the origination of contact between the parties
concerning the Shares of this Agreement and the date of the execution and
delivery of this Agreement, the Purchaser was outside of the United States.   
(iv) The Purchaser will not, during the period commencing on the date of sale of
the Shares and ending on the one (1) year anniversary of such date, or such
shorter period as may be permitted by Regulation-S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Shares in the United States, or to a U.S. Person for the account or
benefit of a U.S. Person, or otherwise in a manner that is not in compliance
with Regulation-S and the Securities Act.   






Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 15 of 17








(v) The Purchaser will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Shares only pursuant to registration under the
Securities Act or an available exemption therefrom and, in accordance with the
Securities Act and all applicable state and foreign securities laws.    (vi) The
Purchaser has not in the United States, engaged in, and prior to the expiration
of the Restricted Period will not engage in, any short selling of or any hedging
transaction with respect to the Shares, including without limitation, any put,
call or other option transaction, option writing or equity swap.    (vii)
Neither the Purchaser nor any person acting on its behalf has engaged, nor will
engage, in any direct selling efforts to U.S. Persons with respect to the Shares
and the Purchaser and any person acting on its behalf have complied and will
comply with the “offering restrictions” requirements of Regulation-S under the
Securities Act.    H) The transactions contemplated by this Agreement have not
been pre-arranged with buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.    I) Neither the Purchaser nor any person acting on its
behalf has undertaken or carried out any activity for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States, its territories or possessions, for any of the Shares. The
Purchaser agrees not to caused any advertisement of the Shares to be published
in any newspaper or periodical or posted in any public place and not to issue
any circular relating to the Shares, except such advertisements that include
statements required by Regulation-S under the Securities Act, and only offshore
and not in the U.S or its territories, and only in compliance with any local
applicable securities laws    J) The Shares have not been registered under the
Securities Act and may not be offered or sold in the U.S. or to a U.S. Person
unless the Shares are registered or an exemption from registration under the
Securities Act is available. Each certificate representing the Shares shall be
endorsed with the following legends:    (i) THE SHARES REPRESENTED BY THIS
CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND ARE
RESTRICTED SECURITIES AS DEFINED UNDER REGULATION S AND CANNOT BE TRADED IN THE
UNITED STATES FOR A PERIOD OF 12 MONTHS FROM DATE OF ISSUE OR FROM DATE OF
TERMINATION OF THE OFFERING AND REQUIRE WRITTEN RELEASE FROM EITHER THE ISSUING
COMPANY OR THEIR ATTORNEY PRIOR TO LEGEND REMOVAL AND ISSUANCE OF A NON LEGENDED
CERTIFICATE.    (ii) Any other legend deemed by the Company to be required to be
placed thereon in order to comply with applicable Federal, state and other
securities laws.    K) The Purchaser consents to the Company making a notation
on its records or giving instructions to any transfer agent of the Company in
order to implement the restrictions on transfer of the Shares set forth in this
Section 2.1.


ARTICLE III)                        REPRESENTATIONS AND WARRANTIES OF THE
COMPANY




> In order to induce the Purchaser to enter into this Agreement and purchase the
> Shares, Company makes the following representations and warranties which are
> true and correct as of the date hereof and shall be true and correct as of the
> Closing Date:

1) Organization and Standing of the Company. The Company is a duly organized and
validly existing corporation in good standing under the laws of the State of
Nevada and each has all requisite corporate power and authority for the
ownership and operation of its properties and for the carrying on of its
business as now conducted and the Company has power and authority to execute and
deliver this Agreement and to perform its other obligations pursuant hereto.   
2) Issuance of Shares. Upon payment of the Purchase Price, the Shares issue-able
to the Purchaser at the Closing, when issued and delivered in accordance with
the terms and provisions of this Agreement, will be (a) duly authorized and
issued, fully paid non-assessable, (b) except as otherwise provided in this
Agreement (including, without limitation, the restrictions on transfer imposed
under the Securities Act), free and clear of any liens, charges, restrictions,
claims and encumbrances imposed by or through the Company, and (c) issued in
compliance with all applicable federal and state securities laws.   






Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 16 of 17








3) Corporate Action. This Agreement has been duly authorized, executed and
delivered by the Company and constitute the legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with their
respective terms. The sale and delivery of the Shares have been duly authorized
by all required corporate action on the part of the Company.    4) Governmental
Approvals. No authorization, consent, approval, license, exemption of or filing
or registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution and delivery by the Company of this
Agreement, for the offer, sale, execution or delivery of Shares, or for the
performance by the Company of its obligations under this Agreement except for
any filings required by applicable securities laws.    5) Brokers or Finders. No
person has or will have, as a result of transactions contemplated by this
Agreement, any right, interest or valid claim against or upon the Purchaser for
any commission, fee or other compensation as a finder or broker because of any
act or omission by the Company, and/or its agents.    ARTICLE
IV)                           CONDITIONS TO THE CLOSING     The obligations of
the Purchaser and the Company at the Closing are subject to the representations
and warranties of the Company and Purchaser being true and correct in all
material respects at the time of the Closing and subject to both parties having
performed and complied with all of its obligations under this Agreement.   
ARTICLE V)                             INDEMNIFICATION    1) Indemnification.
The Parties to this agreement shall each indemnify, defend and hold harmless the
other Party to this agreement or their respective employees, representatives
thereof and assigns from and against any and all losses or liabilities arising
out of or in connection with this Agreement.    ARTICLE
VI)                          MISCELLANEOUS    1) No Waiver: Cumulative Remedies.
No failure or delay on the party of any party to this Agreement in exercising
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder.    2) Amendments: Waivers and Consents Except for the
representations and warranties of the Purchaser, of which compliance may not be
waived, changes in, termination or amendments of or additions to this Agreement
may be made in writing and consented to in writing by the parties hereto.    3)
Addresses for Notices. Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be deemed to be delivered
and received by the intended recipient; 1) if mailed certified or registered
mail return receipt requested and on the business day of such delivered or 2) if
delivered by facsimile transmission or email, on the business day of such
delivery.    4) Effectiveness: Binding Effect; Assignment. This Agreement shall
be binding upon and inure to the benefit of the Company, the Purchaser and the
respective successors and permitted assigns.    5) Prior Agreements. This
Agreement, constitutes the entire agreement between the parties with respect to
the subject matter set forth herein and supersede any prior understandings or
agreements concerning the subject matter hereof.    6) Severability. Except for
the Purchaser’s representations and warranties, the provisions of this Agreement
are severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of a provision
contained therein shall, for any reason, be held to be invalid, such invalidity,
shall not affect any other provision or part of a provision of this Agreement.







Issuer _____________                                           Distribution
Agent _____________                              Escrow Agent _____________

--------------------------------------------------------------------------------





Regulation S distribution Agreement and Instruction of Escrow
6/1/2006                                                                                                      
Page 17 of 17









7) Governing Law; Venue. This Agreement shall be enforced, governed and
construed in accordance with the laws of the State of Nevada. Buyer hereby
irrevocably consents and submits to the jurisdiction of Los Vegas, Nevada,
United States of America for any suit, action or proceeding pertaining to this
Agreement or any transaction relating hereto.    8) Counterparts. This Agreement
may be executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument, and any of the parties hereto may
execute this Agreement by signing any such counterpart.    9) Transaction
Information - Price and Shares


Price per share contemplated by this agreement is

USD$    Number of Shares contemplated by this agreement is

USD$    Transaction fee to cover certificate and mailing costs is

USD$    total transaction value contemplated by this agreement is

USD$   











10) Payment Delivery Instructions. Payment for this agreement is to be delivered
to the Escrow agents banking directions by Wire as follows:

> Bank Name                         Wachovia Bank, N.A.
> Address                               200 Summerhill Road, Spotswood, NJ
> 08884, USA
> Telephone No:                     (1) 732 251 6660
> Swift Code                           ________________
> ABA Routing                        ________________
> Account No.                         ________________
> Account Name                     Omega Financial Services LLC
> 
> Deal Reference Number        #______________________

11) Certificate Delivery Instructions. Certificate for the buyer due under this
agreement will be delivered to the Address as follows:


Name(s) on cert:       _________________________________________

Address:                   _________________________________________

                                 _________________________________________


Telephone Number:   _________________________________________

Email Address:           _________________________________________

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be executed as of the date first above written.



Issuer

Material Technologies Inc

/s/ Robert Bernstein

Chairman, Chief Exec. Office and President Buyer:

Signed:              ________________________

Dated:               ________________________

By:                    ________________________

Passport #:        ________________________





--------------------------------------------------------------------------------